Citation Nr: 1421233	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to July 1999.  The Veteran also had Reserve service with various periods from 1999 to 2003 on inactive duty training (INACDUTRA) and on active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2012, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In November 2012, the Veteran submitted additional evidence in support of his claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that there may very well be existing records of pertinent VA treatment that have not been associated with the file.  A May 2010 VA primary care history and physical examination note stated that x-rays of the knees, and right shoulder were conducted but the results of these x-rays are not included in the claims file.  Additionally, the Veteran testified at his November 2012 Board hearing that his last treatment at the VA Medical Center (VMAC) in St. Cloud, Minnesota was in August 2012; however, the most recent VA treatment report of record is dated in June 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any and all outstanding VA treatment records from the St. Cloud VAMC.

In this case, the Veteran claims a fall injury in 2002 during night maneuver operations in Ft. Chaffee, Arkansas, while on his ACDUTRA service.  He described that he fell into a ravine and sustained multiple lacerations from concertina wire, as well as internal injuries to his left knee and right shoulder; he hyperextended his shoulder while trying to grab to stop from falling.  He contends that all his knee, shoulder and ankle disabilities stem from this same injury.  As to his ankles, he also testified during the November 2012 Board hearing that he carried a lot of heavy equipment and tripped a lot while serving as a M181 tanker in Europe, as his duties consisted of daily operation and maintenance of the tank.

The Veteran was provided a May 2010 VA examination for his right shoulder.  The VA examiner concluded that there was no diagnosis because, although there are symptoms, there is no current clinical objective evidence of disease or pathology.

However, the report also stated that x-ray done in May 2010 showed mild arthritis of the right shoulder at acromioclavicular joint but the examiner did not provide any explanation as to this conflicting evidence.  In this regard, an August 2010 VA primary care note also stated that x-rays conducted in May 2010 showed some spurring in the right shoulder.

Further, the May 2010 VA examiner did not have the opportunity to review subsequent imaging studies that apparently, are not consistent with the examiner's finding that there is no current diagnosis for the Veteran's right shoulder.  Specifically, VA treatment reports dated in January and May 2012 noted that the October 2010 magnetic resonance imaging (MRI) of the right shoulder showed arthritis or degenerative joint disease.  To that effect, a November 2010 VA orthopedic note reflects that MRI of the right shoulder revealed borderline abnormal subacromial bursal thickening/bursitis; slight to mild degenerative change of the right glenohumeral joint; and mild arthrosis/osteoarthritis of the acromioclavicular joint which may correlate as to the Veteran's symptoms referable to the acromioclavicular joint.

As the May 2010 VA medical opinion was based on an examination of limited scope, it is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Furthermore, the examiner provided an opinion that the Veteran's right shoulder condition was not caused by or the result of military service because there is no evidence in the claims file of a right shoulder condition and that the Veteran sought no treatment for the claimed right shoulder injury in 2003 until May 11, 2010.  This medical opinion is inadequate because the rationale for the opinion was primarily based on the absence of documentation of treatments for right shoulder problems.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

The VA examiner neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service.  In this regard, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Instead, the examiner determined, incorrectly, that lack of documentation of the conditions in service is the only evidence which can provide the basis for an opinion concerning etiology.

As for the claims for bilateral knee and ankle disabilities, VA treatment records list unspecified injury to the knee, leg, ankle and foot, and enthesopathy of the knee.  In a September 2010 VA orthopedic consultation report, the Veteran reported over the past ten years, he has had a feeling of intermittent instability in the left knee with locking.  Further, MRI of the left knee, conducted in October 2010, revealed focal grade 1 and questionable minor superficial grade 2 chondromalacia of the central patella, and 6 mm benign-appearing chondral rest of the distal femoral metaphysis and benign bone island in the posterior aspect of the lateral femoral condyle.  The Veteran also provided testimony at the Board hearing regarding observable symptoms in service or shortly after service that may be related to his current left knee diagnosis.  Lay evidence alone may be sufficient to establish service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.)  Thus, the Board finds that a VA examination is warranted to adequately decide the merits of the claim, based on the Veteran's lay testimony.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, although the medical evidence of record does not show a current diagnosis for the right knee or bilateral ankles, based on the Veteran's competent testimony regarding the 2002 fall injury and the strenuous physical activities required during active duty service, which may have contributed to the claimed right knee and bilateral ankle disabilities, the Board finds that the VA examination should also address the etiology of any right knee or bilateral ankle disability found.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the x-rays for the Veteran's knees and right shoulder conducted at the St. Cloud VAMC on May 11, 2010.  Also obtain any updated VA treatment records from the VAMC in St. Cloud, Minnesota, and any associated outpatient clinics, dated from June 2012 to the present.  All records and/or responses received should be associated with the claims file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and do each of the following:  

(a) identify the specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO made to obtain those records; 
(c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that it he is ultimately responsible for providing the evidence.  

The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination by an individual with the appropriate expertise in order to determine whether right shoulder, right or left knee, or bilateral ankle disability is related to his period of service, including his ACTDUTRA service.

The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed right shoulder and/or left knee disability had its onset during his active duty service, or is otherwise related to his military service, including the claimed fall injury in 2002 during his ACTDUTRA service.

With regard to the right knee and bilateral ankles, the examiner must first identify whether there is any current right knee and/or ankle disability.  Then, for each diagnosed right knee and/or ankle disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during his active duty service, or it is otherwise related to his military service, including the claimed fall injury in 2002 during his ACTDUTRA service.

A complete rationale must be provided for all opinions stated.

In rendering the requested opinions and rationales, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

3.  The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above development, readjudicate the claims on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



